Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 10, 2018

                                    No. 04-17-00652-CV

                                  EX PARTE Ruben RIOS

                 From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017W0521
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of appeal are taxed against Appellant Ruben Rios.

       Appellant’s motion for leave to file a response to this Court’s order is GRANTED.

       It is so ORDERED on October 10, 2018.


                                               _____________________________
                                               Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court